PER CURIAM.
We review State v. Clemones, 625 So.2d 1231 (Fla. 4th DCA 1993). The district court certified this question as one of great public importance:
WHETHER THE MANUFACTURE OF CRACK COCAINE BY LAW ENFORCEMENT OFFICIALS FOR USE IN A REVERSE-STING OPERATION CONSTITUTES GOVERNMENTAL MISCONDUCT WHICH VIOLATES THE DUE PROCESS CLAUSE OF THE FLORIDA CONSTITUTION, WHERE THE CHARGE IS SOLICITATION TO PURCHASE, I.E. WHETHER MET-CALF V. STATE, 614 S0.2D 548 (FLA. 4TH DCA 1993), IS CORRECT?
We have jurisdiction. Art. V, § 3(b)(4), Fla.Const.
We recently resolved the issue presented in this case in Metcalf v. State, 635 So.2d 11 (Fla.1994), where we found a due process violation when police used illegally manufactured drugs in a reverse-sting operation. On authority of Metcalf we quash the decision under review. We answer the first part of the certified question in the affirmative. We answer the second part — whether Metcalf v. State, 614 So.2d 548 (Fla. 4th DCA 1993), is correct — in the negative.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN and HARDING, JJ., concur.
McDONALD, Senior Justice, dissents.